Citation Nr: 1202482	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  05-17 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for a rectal disorder.

3.  Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to December 1971, and from August 1975 to November 1983.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania.  The Veteran's claim file comes from the VA Regional Office in Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  The Veteran was afforded a VA mental disorders examination in March 2010, at which time the Veteran expressed that he did not have PTSD and that another party filed the claim of entitlement to service connection for PTSD for him.  The examiner confirmed that the Veteran did not meet the criteria for a diagnosis of PTSD.  Rather, the Veteran was diagnosed as having depressive disorder, not otherwise specified.  The examiner explained that the Veteran was not reporting traumatic experiences that met the DSM-IV criteria for PTSD, nor was he reporting other symptoms consistent with a diagnosis of PTSD or other anxiety disorder.  Rather, the Veteran was reporting a long history of depression, as well as cannabis abuse.  Significantly, the examiner noted that the Veteran reported daily pain caused by his service-connected back and knee disorders.  The examiner opined that while his chronic pain may be a contributing factor to his ongoing depression, given the severity of abuse in his family of origin, as well as his apparent adjustment problems as a child and adolescent, combined with his ongoing cannabis abuse and current family discord, 

his current psychiatric diagnosis was less likely as not related to his period of military service.  

The medical evidence of record is not sufficiently clear to allow the Board to make a determination as to whether the Veteran's diagnosed depressive disorder is caused or aggravated by a service-connected disorder.  Service connection is in effect for status post right knee disorder, with degenerative changes; chronic lumbosacral strain; high-frequency left ear hearing loss; and a left kidney stone disorder.  While the examiner was clear in stating that the Veteran's current psychiatric disorder was "less likely as not" related to his period of military service, the opinion was less clear as to the relationship, if any, between the psychiatric disorder and the Veteran's service-connected low back and right knee disorders.  Specifically, the March 2010 examiner noted that the Veteran's chronic pain "may" be a contributing factor to his ongoing depression.  The word "may" is entirely speculative and does not create an adequate nexus for the purposes of establishing service connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991).  Accordingly, the medical opinion does not sufficiently demonstrate whether the diagnosed depressive disorder is related to a service-connected disability.  Accordingly, clarification of this opinion by the examiner is necessary.

The Veteran also seeks entitlement to service connection for a rectal disorder and hepatitis C.  In its December 2008 remand, the Board instructed the RO to afford the Veteran separate VA examinations to ascertain the etiology of any rectal disorder found, as well to ascertain the etiology of his currently-diagnosed hepatitis C.  The examiners were instructed to provide an opinion as to whether any rectal disorder found was related to the Veteran's period of military service, to specifically include his in-service gastrointestinal diagnoses, as well as an opinion as to the etiology of the hepatitis C infection. 

Pursuant to the Board's remand instructions, the Veteran was afforded a VA liver, gall bladder, and pancreas examination, as well as a VA rectum and anus 

examination in March 2010.  Each examination was conducted by the same VA examiner.  In the VA liver, gall bladder, and pancreas examination report, the examiner stated that, "I cannot resolve the issue of the etiology of the hepatitis infection without resort to speculation, as it may be multifactorial.  Therefore, I find no new objective evidence to dispute the 2004 decision that his hepatitis C is not related to his service."  In the VA rectum and anus examination report, the examiner noted that a "C&P examination in 2004 did not find a connection between his abscesses and his service."  Although VA treatment records for a rectal disorder are of record, in none is there an opinion provided with regard to the etiology of the Veteran's rectal disorder.  The examiner then stated that, "I find no new evidence to dispute the 2004 findings that his rectal/anal condition is not service related."  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2010 opinions referenced above are less than adequate.  Specifically, while the VA examiner concluded that the etiology of the Veteran's hepatitis C could not be resolved without resort to mere speculation, no meaningful basis for this conclusion was provided.  Although the examiner indicated that the etiology may be multifactorial, this does not provide a clear basis as to why a more specific opinion regarding the etiology would require speculation.  Id.; Jones v. Shinseki, 23 Vet. App. 382 (2010).

Moreover, in both examination reports, the examiner provided opinions which incorrectly deferred to the findings of the April 2004 rating decision.  Rather, after a review of the entire evidence of record, the examiner must render an independent opinion as to the etiology of the disorder.  In formulating this opinion, no deference should be afforded to the April 2004 rating decision.  

Accordingly, the case is remanded for the following actions:

1.  The examiner who conducted the March 2010 psychiatric examination must clarify his opinion as to 

the etiology of the Veteran's diagnosed depressive disorder.  The examiner must be provided the claims file to review in conjunction with the examination.  Specifically, the examiner must state whether the pain caused by the Veteran's service-connected disorders, to include his right knee and back disorders, is a contributing factor, to any degree, to his currently diagnosed depression.  A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  If the above examiner is unavailable to provide a clarification of the opinion provided in March 2010, the Veteran must be afforded a new psychiatric examination to determine the etiology of his currently diagnosed depression, and any other psychiatric disorder found.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be reviewed by the examiner in conjunction with the examination.  Following a review of the claims file, the service and post-service medical records, a clinical examination, and with consideration of the Veteran's 

statements, the examiner must state whether any psychiatric disorder found, to include the Veteran's previous diagnosis of depression, is due to or aggravated by any service-connected disorder, to specifically include whether the Veteran's pain due to his service-connected disorders, to include his right knee and back disorders, is a contributing factor, to any degree, to any psychiatric disorder found, to include the currently diagnosed depression.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must obtain a VA medical opinion as to the etiology of the Veteran's diagnosed rectal abscess, by a physician other than the examiner who conducted the March 2010 examination.  If the physician determines that another examination is necessary to provide the opinion, one must be conducted.  The claims file must be made available to and reviewed by the VA examiner in conjunction with the requested opinion.  After a review of the claims file, to include the service and post-service medical records, the examiner must render an opinion as to whether the Veteran's rectal abscess 

disorder is related to his military service, is related to the Veteran's period of military service, to specifically include the in-service gastrointestinal diagnoses.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must obtain a VA medical opinion to ascertain the etiology of the Veteran's currently diagnosed hepatitis C, by a physician other than the examiner who conducted the March 2010 examination.  If the physician determines that another examination is necessary to provide the opinion, one must be conducted.  The claims file must be provided to and reviewed by the examiner in conjunction with medical opinion.  Thereafter, based upon review of the available evidence, the examiner must provide an opinion as to the etiology of the Veteran's hepatitis C infection.  The examiner must list and discuss all of the Veteran's documented risk factors.  The examiner must rank the documented risk factors relative to the probability that the currently confirmed hepatitis C infection is etiologically related to the risk factor.  In particular, the 

examiner must address the Veteran's in-service medical treatment and drug abuse, and his post-service drug abuse.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the RO must review the medical reports to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

7.  Thereafter, the RO must readjudicate the claims on appeal.  If any issue remains denied, a supplemental statement of the case addressing all evidence received since the June 2010 supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

